                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                         MLC INTELLECTUAL PROPERTY, LLC,
                                   7                                                        Case No. 14-cv-03657-SI (JCS)
                                                        Plaintiff,
                                   8                                                        ORDER DENYING MOTION TO
                                                 v.                                         COMPEL AND VACATING MOTION
                                   9                                                        HEARING
                                         MICRON TECHNOLOGY, INC., et al.,
                                  10                                                        Re: Dkt. No. 302
                                                        Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          In response to the Court’s March 15, 2019 Order, MLC has produced a privilege log in

                                  14   connection with Micron’s Motion to Compel and the parties filed a joint letter addressing their

                                  15   remaining disputes. The Court has reviewed MLC’s privilege log and finds that it is adequate.

                                  16   Accordingly, the Motion to Compel is DENIED and the hearing on that motion that is currently

                                  17   set for March 15, 2019 at 2:00 p.m. is vacated.

                                  18          IT IS SO ORDERED.

                                  19   Dated: March 11, 2019

                                  20                                                     ______________________________________
                                                                                         JOSEPH C. SPERO
                                  21                                                     Chief Magistrate Judge
                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
